Title: From Thomas Jefferson to John Wayles Eppes, 7 February 1799
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Philadelphia Feb. 7. 99.

Yours of Jan. 20. & 24. are duly recieved. in the former you mention the reciept of £40. for me, and Maria’s of the next day says that mr Eppes expected to recieve £30. more for me at the ensuing Cumberland court. not having heard from mr Randolph on the subject of the hire of your negroes, I was in the moment of recieving your letter, just about to inclose you a draught on George Jefferson for £100. on account. instead of this I have now written to him to answer your draught for one or two hundred dollars which with the £40. you have, & either with or without the £30. as the case may be, will make you up the hundred pounds. whatever this may be less than the valuation shall be paid up on my return. I shall offer your lands to my correspondent at £6000. they ought not to sell for less, and I have hopes you will get it. a bill is passing the Senate for an eventual army of 30,000 men (instead of the provisional one of 10,000 which had not been raised) and in addition to the existing army of 5000, the additional one of 9000. & the volunteer one, of we do not know how many. 2. millions of dollars more are to be borrowed to carry the act into execution. a bill is also brought into the Senate to retaliate on any French citizens who are or may fall into our hands, if the French should put to death or imprison any of ours impressed on board the vessels of their enemies & which may be taken by them. no trial of any kind is provided. the President alone is to judge & execute. though the measures of the government are still measures of provocation, yet a depression of spirits in that party is evident. they are much less insolent & abusive than at the last session. the public mind is evidently & rapidly turning against them, & they are sensible of it.—I inclose you a copy of mr Nicholas’s pamphlet. let mr Eppes have the reading of it. Adieu.
Yours affectionately

Th: Jefferson

 